UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2198


RONALD E. HAWKINS, SR.,

                Plaintiff - Appellant,

          v.

CITY OF RICHMOND; CITY OF RICHMOND POLICE DEPARTMENT; CITY
OF RICHMOND MAGISTRATE OFFICE; MICHAEL MOCELLO, Richmond
Police Officer; MARTESHA BISHOP, Richmond Magistrate; GARY
WOOLBRIDGE, Richmond Chief Magistrate; EARL FERNANDEZ,
Richmond Police Officer; R. L. JAMISON, Richmond Police
Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:16-cv-00216-REP)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald E. Hawkins, Sr., Appellant Pro Se.     Richard Earl Hill,
Jr., CITY ATTORNEY’S OFFICE, Richmond, Virginia; DONALD ELDRIDGE
JEFFREY, III, Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald E. Hawkins, Sr., appeals the district court’s orders

granting      Defendants’        motions    to    dismiss       Hawkins’      42    U.S.C.

§ 1983 (2012) complaint, and denying Hawkins’ motion for leave

to amend his complaint.            On appeal, we confine our review to the

issues raised in the Appellant’s informal brief.                         See 4th Cir.

R. 34(b).       Because Hawkins’ informal brief does not challenge

the   bases    for   the    district       court’s       disposition,      Hawkins      has

forfeited appellate review of the district court’s orders.                             See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004).     We thus affirm the district court’s orders.                       See Hawkins

v. City of Richmond, No. 3:16-cv-00216-REP (E.D. Va. Sept. 16,

2016).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in   the     materials

before   this    court     and    argument       would    not   aid    the    decisional

process.



                                                                                   AFFIRMED




                                            2